Betts, J.:
The plaintiff was the owner of an automobile known as a model 10 runabout purchased by him of Close Brothers who had purchased the samé from the defendant, the manufacturer thereof. While operating said automobile upon the public highway one of the rear wheels collapsed by which plaintiff was thrown out and injured. He brought this action against the defendant, as manufacturer, alleging that the defendant was careless and negligent in the manufacture of said automobile and failed to use due care in its construction and in testing the same, and the materials of which it was made, and that it was constructed for the purpose of running at consider*475able speed upon ordinary highways and for that purpose it was necessary that good and strong and proper materials should be used in its wheels and that such materials used in the wheels should be sufficiently inspected and tested to show that they were strong and durable and safe, and that the defendant negligently put wheels upon said machine in question the spokes of which were of inferior and unsuitable and unsafe timber and which material was not sound but was brittle or brash, and that while plaintiff was carefully running and operating said machine, the spokes of one of the wheels of said machine gave way and broke and the machine was let down and overturned because of the breaking of said spokes and the plaintiff was thrown out and injured.
The .defendant’s answer does not deny but that in the year 1909 it sold and delivered to Close Brothers an automobile known as model 10 runabout, and does not deny but that the said automobile referred to in the complaint was constructed to run at considerable speed on ordinary highways and that it- was necessary that good and strong material should be used in the wheels on said machine. It alleges that there is no contractual relations between the plaintiff and the defendant and for a further defense alleges that the said automobile was constructed by the defendant out of parts some of which were made exclusively by the defendant and other parts used upon the wheels of the car referred to in the complaint were not manufactured by the defendant but were manufactured by the Imperial Wheel Company of Flint, Mich., a reputable manufacturer and dealer, and were purchased by the defendant from the said Imperial Wheel Company.
The case came on for trial and at the close of the plaintiff’s case the defendant’s motion for a nonsuit was granted by the court, from which the plaintiff appeals.
It appeared upon the trial that the plaintiff, who is a resident of the village of Galway, Saratoga county, purchased this automobile of Close Brothers (to whom the defendant had sold it) of the city of Schenectady, that it was a model 10 Buick, 1910, runabout with a seat for two in front with a rumble seat for one on the box behind.' The horse power was twenty-two and one-half and it was rated to go fifty miles per hour *476and its weight was from 1,500 to 1,800 pounds. Plaintiff used the automobile during the summer and fall of 1910.. He next used it again in May, 1911, and used it intermittently, earing for it himself, and never observing any breaks in the spokes until July 25,1911. On that day he left G-alway and proceeded to the residence of a man by the name of John E. Carr, an invalid, and took John E. Carr in the seat with him and a relative of Carr, Charles E. Carr, in the rumble seat behind, starting to go to Saratoga Springs to leave John E., who was ill, at a hospital. They had gone through Ballston Spa and were near Saratoga Springs, running about fifteen miles an hour, and near the middle of the road, near the Standard Ofi Company’s plant. Just outside of Saratoga Springs and some 250 or 300 feet back of where the accident occurred, the hind wheel either ran in a rut or in some way skidded some in the road; the plaintiff, who was running the machine, threw off the power, and turned the machine a little to the left to right it; then he put on the power again and pulled back towards the right-hand side of the road, the proper side to proceed. As he was turning to the right he heard a smash and looked back, and the rear left-hand side of the car was going down, and it did ¡go down six or eight inches to the ground, the axle scraping on the road. Immediately looking forward again the automobile turned in towards a telephone pole on the right of the road, plaintiff gave the steering wheel a turn to the left to avoid the pole, but the end of the frame hit it and the car swung around, and, it is claimed, turned completely around and ran on the right side of the road, facing back towards Ballston Spa, from which they had been coming.
This was all done quickly. At the time of the accident the machine was not going as fast as fifteen miles an hour. Plaintiff was found after the fall under the hind axle of the machine. He was released with some difficulty and had received the injuries for which the action was brought.
The left hind wheel was the one that collapsed. It was some thirty inches in diameter and had twelve¡ spokes, all of which were broken out.
There was evidence given from which the jury might have found that these spokes were nearly all of them of inferior *477hickory wood, and were brittle or brash, some of them worse than others, and not of first quality any of them, and that there were tests by which the inferiority of this wood could háve been discovered prior to its manufacture and being put in this wheel; that different kinds of tests were practicable and would have disclosed the inferiority of this wood and the fact that it was not safe for the use to which it was put. There was evidence from which the jury might have found that the running of this automobile at an ordinary rate of speed upon an ordinary country road, or running it at the rate for which it was rated to be run, would be dangerous to persons riding in it and occupying it. It was occupied by three persons only at the time, and the testimony was that it was not going at a rapid rate of speed, and that nothing had happened to put it to an extraordinary test or put any extraordinary strain upon it. This automobile was manufactured and sold to be used upon the public highways or streets. It was sold to a firm in Schenectady. Schenectady is a large city, and within a radius of a few miles, a distance likely to be reached by the owner of an automobile, there are many other cities, large and small, so that the manufacturer sold this car with a reasonable expectation that it would be used in and about a city district or a district containing many cities. G-alway is about seventeen miles from Schenectady.
An accident (similar to the one that did happen) in the streets of any city might easily injure many persons other than the immediate occupants of the automobile. An accident at the place in question, the approach to a populous village, a summer resort, in the month of July, when people were accustomed to go to that village as a health resort or for pleasure in considerable numbers, might easily be attended with serious injury to other automobile users of the highway, or persons walking thereon or driving thereon with horses and wagons, so that the use which it was intended that this automobile should be put to was a public use to be used‘upon the highways which were open to all the people. The automobile was likely to be used in a city or populous village or upon State roads much frequented by automobile users and other people, and hence the injuries that might be apprehended from manufacturing and selling an insecure vehicle, a vehicle composed of inferior *478untested materials, would be to other people as well as to the actual occupants of the car.
Referring to the case of Statler v. Ray Manufacturing Company (125 App. Div. 69) it appeared that the defendant, a manufacturer, sold a large coffee urn which was to be used in hotels and restaurants. On account of improper workmanship and negligence of the manufacturer, one of these coffee urns, which was used in a hotel or restaurant, exploded, the bottom being partially driven out by force of steam and water and the injury to plaintiff was thus caused. The plaintiff had no contractual relations whatever with the manufacturer. The defendant had sold it to a jobber who in turn had sold it to a company of which plaintiff was an officer. Plaintiff brought an action in negligence claiming á liability of the manufacturer for negligent construction and obtained a judgment which was affirmed at the Appellate Division. The head note in part is: “In such case the negligence is based upon a failure to perform a duty owed to all persons in whose presence the boiler is to be used, not upon a duty owed to the purchasers only.”
It will be seen that that case is one degree removed from the case with which we are dealing, as here the purchaser from the jobber was the person who was injured and who is the plaintiff in this action.
Upon appeal to the Court of Appeals (195 N. Y. 478, 481) that court said: “We think further that there was evidence which permitted a jury to say that the defendant, knowing the uses for which the urn was intended when it marketed the same, was guilty of, and of course chargeable with knowledge of, defective and unsafe construction. This leaves on this branch of the case simply the question whether a manufacturer and vendor of such an inherently dangerous appliance as this was may be made liable to a third party on the theory invoked by plaintiff, and wé think that this question must be regarded as settled in the latter’s favor by the following authorities: Thomas v. Winchester (6 N. Y. 397); Coughtry v. Globe Woolen Co. (56 N. Y. 124); Devlin v. Smith (89 N. Y. 470, 474-477); Davies v. Pelham Hod Elevating Co. (146 N. Y. 363); Torgesen v. Schultz (192 N. Y. 156); Connors v. Great *479Northern Elevator Co. (90 App. Div. 311; affirmed, 180 N. Y. 509); Kahner v. Otis Elevator Co. (96 App. Div. 169); Huset v. Case Threshing Machine Co. (120 Fed. Rep. 865, 872); Keep v. Nat. Tube Co. (154 Fed. Rep. 121, 127); Marquardt v. Ball Engine Co. (122 Fed. Rep. 374); Thompson on Negligence (§ 825 et seq.).” The court further said: “While thus we should not hesitate to affirm the judgment on its general merits we find that errors were committed in rulings on evidence which are so pronounced and in the aggregate at least so important and prejudicial to the rights of the defendant that they cannot be overlooked,” and reversed the judgment on account of errors in the admission of testimony.
See, also, 29 Cyc. 484, where it is stated: “Liability Based on Knowledge That the Thing Supplied, if Defective, Will Be Dangerous. One who supplies a thing for such use by others that it is obvious that any defect will be likely to result in injury to those so using it is liable to any person who, using it properly for the purpose for which it is supplied, is injured by its defective condition. The doctrine of invitation has been invoked as a ground of liability in such cases,-proceeding upon the theory that he who furnishes a thing for a certain use by others invites others to use it, and is therefore bound to make it safe for such purpose.” (See, also, Connors v. Great Northern Elevator Co., 90 App. Div. 311, 313.)
I think this case falls within the rule established by the Court of Appeals in the Statler case quoted from and the numerous cases quoted by that court, and I think that the question at issue should have been under proper instructions submitted to the jury.
I, therefore, favor a reversal of the judgment, with a hew trial to plaintiff, costs to abide the event.
All concurred; Houghton, J., in memorandum.